In an action for breach of contract, order denying defendant’s motion to vacate a notice of examination before trial of defendant’s president reversed, with $10 costs and disbursements, and motion granted, without costs. The notice was served while an examination, pursuant to a prior order, was still in progress. The examination of defendant’s president would not be productive, as the record shows that defendant’s treasurer, who has been examined under the prior order, has possession of all its contracts. Carswell, Johnston, MacCrate and Schmidt, JJ., concur; Nolan, P. J., dissents and votes to affirm.